UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8228


KEYON BOWMAN,

                Plaintiff - Appellant,

          v.

JON OZMINT; SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Patrick Michael Duffy, Senior
District Judge. (0:08-cv-02517-PMD)


Submitted:   February 25, 2010            Decided:   March 5, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Keyon Bowman, Appellant Pro Se. Roy F. Laney, Heath McAlvin
Stewart, III, RILEY, POPE & LANEY, LLC, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Keyon Bowman, a state prisoner, appeals the district

court’s    order      accepting    the    recommendation          of   the   magistrate

judge     and   denying     relief       on       his    42   U.S.C.   § 1983    (2006)

complaint and the denial of his post judgment motions to alter

and   amend     the    judgment     and       for       reconsideration.        We    have

reviewed the record and find no reversible error.                        Accordingly,

we affirm for the reasons stated by the district court.                              Bowman

v. Ozmint, No. 0:08-cv-02517-PMD (D.S.C. Sept. 22, Oct. 20, Oct.

29, 2009).      We dispense with oral argument because the facts and

legal    contentions      are     adequately        presented     in   the    materials

before    the   court     and   argument          would    not   aid   the   decisional

process.

                                                                                AFFIRMED




                                              2